Citation Nr: 1124927	
Decision Date: 06/30/11    Archive Date: 07/06/11	

DOCKET NO.  04-00 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for morphea or scleroderma with rheumatoid arthritis, including as secondary to service-connected hepatitis C.

2.  Entitlement to a disability evaluation in excess of 70 percent for anxiety neurosis with a history of depressive reaction and post-traumatic stress disorder (PTSD), with residuals of brain trauma injury.

3.  Entitlement to an evaluation in excess of 10 percent for postoperative residuals of a right knee injury.

4.  Entitlement to an initial disability evaluation in excess of 10 percent for conjunctivitis of the left eye, secondary to prosthesis.

5.  Entitlement to an evaluation in excess of 70 percent for enucleation of the left eye with diabetic retinopathy of the right eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to June 1969.  His medals and badges include the Purple Heart Medal.

The disabilities at issue come before the Board of Veterans' Appeals (Board) on appeal from May 2003 and November 2006 rating decisions of the VARO in Roanoke, Virginia.  The case was previously before the Board in January 2009 at which time it was remanded in pertinent part for further development.  The requested actions have been accomplished and the case has been returned to the Board for appellate review.

The Board notes that in addition to the Veteran's psychiatric disability, the enucleation of the left eye, his right knee disability, and the conjunctivitis, service connection is in effect for:  Diabetes mellitus, rated as 100 percent disabling from January 2001; hepatitis C, rated as 40 percent disabling from June 2002; disfiguring scar of the left frontal zygomatic area, associated with orbital bony defect, rated as 30 percent disabling since June 1969; and lichen planus associated with hepatitis C, rated as noncompensably disabling from September 2007.  The Veteran was entitled to a total rating based on unemployability due to the severity of his service-connected disabilities from August 1972 to September 1987.  A combined rating of 100 percent has been in effect for service-connected disabilities since July 29, 1992.

The Veteran is also entitled to: special monthly compensation under 38 U.S.C.A. § 1114(k) on account of the anatomical loss of one eye from June 1969; special monthly compensation under 38 U.S.C. § 1114(k) on account of the loss of use of a creative organ from January 29, 2001; and special monthly compensation under 38 U.S.C. § 1114(s) on account of one disability, diabetes mellitus, rated as 100 percent disabling, and additional service-connected disabilities independently ratable at 60 percent or more from January 29, 2001.  

The Board also notes that by recent rating decision dated in April 2010, the disability rating for the Veteran's enucleation of the left eye with diabetic retinopathy of the right eye, with best vision of 20/200 was increased from 60 percent to 70 percent disabling, effective May 27, 2008.  The Veteran has not indicated that he is satisfied with that rating and it is presumed that he is seeking the maximum possible rating.  Accordingly, this matter continues to be in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

With regard to the claim for entitlement to a disability rating in excess of 10 percent for a right knee disability, this matter is the subject of a REMAND at the end of the decision below.  This portion of the case is REMANDED to the RO by way of the Appeals Management Center in Washington, D.C.  VA will notify the Veteran should further action be required.


FINDINGS OF FACT

1.  The Veteran has severe progressive scleroderma which has been made worse by his service-connected disabilities.  

2.  The Veteran's psychiatric symptomatology results in severe occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.  

3.  There is no evidence of trachomatous conjunctivitis which would warrant a higher disability evaluation.  

4.  The Veteran has a prosthetic left eye, but visual acuity in the right eye is better 20/200.


CONCLUSIONS OF LAW

1.  The criteria for service connection for scleroderma are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for entitlement to an evaluation in excess of 70 percent for a chronic acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9400 (2010).

3.  The criteria for a disability evaluation in excess of 70 percent for enucleation of the left eye with diabetic retinopathy of the right eye are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.79, Code 6063 (2010).

4. The criteria for a disability rating in excess of 10 percent for conjunctivitis are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § § 3.102, 3.159, 4.3, 4.7, 4.79, Code 6018 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VCAA notice requirements apply to all five elements of a service connection claim, but is not required for appeals arising from downstream elements of a claim (such as an effective date and a disability rating) .  See Dingess v. Nicholson, 19 Vet. App. 473, aff'd. sub nom Hartman v. Nicholson, 483 F.3d. 1311 (2007).

In Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit Court held that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's daily life experiences might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  The Federal Circuit held "insofar as the notice described in the Veterans' Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential 'daily life' evidence, we vacate the judgments."  

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) have been sent to the Veteran on various occasions over the past several years.  These letters informed the Veteran and his representative of his and VA's respective responsibilities in obtaining supporting evidence.

VA also fulfilled its duty to assist the Veteran by obtaining all the relevant evidence in support of his claims.  VA has obtained all relevant medical and other records identified.  The Veteran has been examined for VA compensation purposes on a number of occasions, including special eye and psychiatric examinations in 2008 and 2009.  In view of the foregoing, the Board finds the VA has satisfied its duties to notify and assist the Veteran in developing evidence pertinent to his claims.  Adjudication of the claims with regard to scleroderma, the Veteran's psychiatric disability, and his eye disability at this juncture, without directly accomplishing any additional notification and/or development action poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


Scleroderma

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  

To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004);  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Under the regulation in effect at the time the Veteran filed his claim, service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (as in effect prior to October 10, 2006).  That regulation was interpreted to permit service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In order to prevail on the issue of entitlement to secondary service connection, the following analysis applies.  There must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Here, the Veteran is, as noted above, service connected for a number of disabilities.  Included among these are diabetes mellitus, a chronic acquired psychiatric disability, enucleation of the left eye, hepatitis C, right knee disability, conjunctivitis, and lichen planus.  He is in receipt of a combined 100 percent rating in recognition of the severity of his disabilities.

The pertinent medical evidence of record includes a report of a compensation and pension examination accorded the Veteran in July 2009.  It was noted the Veteran had been previously diagnosed with scleroderma.  It was stated the scleroderma was complicated by coexisting hepatitis C.  Unfortunately, because of his severe hepatitis C with liver dysfunction, it was stated most commonly accepted treatments for the scleroderma were not recommended.  The examiner noted that the Veteran believed his increasing problems with the scleroderma were related to his hepatitis C and diabetes and had been permanently aggravated by those disorders.  The examiner indicated the Veteran had severe, progressive scleroderma affecting his ability to open his mouth, move his hands, and bend his knees.  While indicating that in his opinion there was no cause-and-effect relationship between the service-connected medical disorders and the scleroderma\mixed connective tissue disorder, the examiner stated that "the severity of his condition is likely due to lack of aggressive treatment.  Most current treatments for scleroderma involve drugs that alter the body's immune system, such as Methotrexate.  These drugs are not recommended in a patient with hepatitis C, since they can accelerate progression to liver failure.  So, in a manner of speaking, his scleroderma has been made worse by his service-connected conditions, since they prevent his appropriate treatment."

Based on the examiner's opinion, the Board concludes that the Veteran's scleroderma is aggravated by his service-connected disabilities.  Accordingly, service connection for scleroderma is in order.  

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a service-connected disability adversely affects the Veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing his symptoms with the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2010).

Where an award of service connection for disability has been granted and the assignment of an initial evaluation of the disability is disputed, separate evaluations may be awarded for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  In a claim for increase, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms indicate differing evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  




Psychiatric Disability

The Veteran's psychiatric disorder is rated under Diagnostic Code 9400.  Under that code, a 70 percent evaluation is for assignment when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as:  Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The maximum schedular evaluation of 100 percent is for assignment when there is total occupational or social impairment, due to such symptoms as:  Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.230, Code 9400.  

Psychiatric examinations frequently include the assignment of a Global Assessment of Functioning (GAF) score.  According to the 4th Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), the GAF is a scale reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health status."  There is no question that a GAF score and interpretation of the score are important considerations in rating a psychiatric disability.  See, for example, Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of the condition, is not dispositive of the evaluation at issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the permanent basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

It should be noted the use of terminology such as "moderate" by VA examiners or other physicians, along with other evidence be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Considering the evidence in light of the above, the Board finds that the Veteran's psychiatric symptom picture, although significant, is not indicative of total social and industrial impairment so as to warrant the assignment of the maximum schedular rating of 100 percent.

The pertinent medical evidence with regard to the Veteran's psychiatric status includes the report of an official psychiatric examination accorded the Veteran in July 2007.  The Veteran had been receiving outpatient mental health care for a number of years.  He had been married twice and had three grown children.  He had not worked since 1971 and supported himself with his medical disability payments.  The examiner reviewed the mental health progress notes from the Veteran's primary care physician and referred it to his own psychiatric evaluation on the Veteran back in August 2005.  The examining psychiatrist stated that the Veteran was pleasant and cooperative throughout the interview.  He maintained good eye contact.  Speech and thought processes were goal-directed.  Behavior was normal.  No psychomotor abnormalities were noted.  The Veteran was properly oriented.  Memory function was good and no memory deficit could be elicited.  Mood and affect were blunted.  The Veteran was not acutely suicidal, homicidal, psychotic, manic, hypomanic, obsessive, or compulsive.  Fund of knowledge was good, abstracting ability was good, and mathematical calculating ability was good.  Insight and judgment were also described as good.  

The examiner opined that the PTSD was moderate in degree.  The examiner stated that the formal diagnosis should be changed to PTSD only.  Reference was made to a prior diagnosis of PTSD with brain trauma injury, but the examiner stated the Veteran no longer had any clear sequelae from the brain traumatic injury.  With regard to a diagnosis of anxiety neurosis with a history of depressive reaction, the examiner stated this should be changed to dysthymic disorder.  The Veteran had been depressed intermittently for many years and mild anxiety was a part of his dysthymic disorder.

The Axis I diagnoses were moderate PTSD and dysthymic disorder.  There was no Axis II diagnosis.  The Veteran was given a GAF score of 60. This examination report does not reflect in any way totally incapacitating symptomatology.

Subsequent additional evidence includes a report of an evaluation of the Veteran for depression screening in November 2008.  At that time the Veteran was described as alert and oriented and in no acute distress.  It was determined the Veteran's mental health condition did not require further intervention based on either depression screening or PTSD screening.

Additional evidence includes a report of an authorized January 2009 evaluation for brain trauma injury.  The Veteran reported symptoms that included mood swings, confusion, slowness of thought, problems with attention and concentration, difficulty understanding directions, anxiety, depression, and difficulty sleeping.  

During the course of the examination, the Veteran was described as properly oriented to person, place, and time.  Attention was normal and thought process was appropriate.  Memory loss was intermittent and mild as he could not remember names, directions, or recent events on an intermittent basis.  The examiner noted that the only symptoms that could be directly related to the traumatic brain injury through current evaluation were his loss of vision in the left eye, the loss of sensation in left facial area, and left side facial weakness.

Additional pertinent evidence includes the report of an authorized psychiatric examination of the Veteran at the end of December 2008.  The Veteran reported numerous symptoms, including insomnia, nightmares, irritability, depression, flashbacks, panic attacks, and social withdrawal.  He stated he had few friends and few leisure activities.  He indicated that he stayed around the house and cut the grass.

It was noted that the Veteran was taking an antidepressant daily for his symptomatology.  Treatment had also included a sleeping aid on a nightly basis.  He stated he still had fatigue.  Over the past year he had received psychotherapy for his mental status as often as once a month and the response had been good.  He had not been hospitalized for psychiatric purposes.  Also, he had not made any emergency room visits for psychiatric symptomatology.  

The Veteran stated that since he developed his mental condition, there had been major changes in his daily activities, such as social withdrawal, and having few friends.  He had not worked for some 38 years because "they didn't want me around moving parts because I had one eye."  He stated his supervisor told him it was dangerous for him to work around machinery.

On examination, orientation was described as abnormal to time.  Appearance and hygiene were appropriate, as was behavior.  Affect and mood showed a flattened affect.  He demonstrated a restricted range of motions.  Communication was normal as was speech.  Concentration was diminished.  Panic attacks were present and reportedly occurred more than once a week.  The attacks included severe anxiety and confusion.  Thought processes were appropriate.  He was able to read and understand directions.  He did not have slowness of thought nor did he appear to be confused.  Judgment was not impaired.  Abstract thinking was normal.  Memory was impaired and the degree of impairment was mild.  

There were behavioral, cognitive, social, affective and somatic symptoms attributable to PTSD.  These were described as poor concentration and poor memory with social withdrawal.  

The Veteran was given a principal Axis I diagnosis of anxiety neurosis with history of depressive reaction, PTSD, with brain trauma injury.  Also diagnosed was cannabis dependence, in permanent remission.  There was no Axis II diagnosis.  The Veteran was given a GAF score of 50.  

The examiner opined that mentally, the Veteran was not able to perform activities of daily living, including self-care, because he could not clean out his left eye socket due to becoming tearful and nauseous.  The Veteran had difficulty establishing and maintaining effective work and school and social relationships because he had few friends or leisure activities.  However, he was able to maintain effective family role functioning.  He was not able to perform recreation or leisurely pursuits because he had no leisure activities anymore.  He had constant interference with his physical health because of impotence, probably from chronic diabetes and hepatitis.  He had difficulty understanding complex commands because he had difficulty with concentration and memory.  The Veteran had thoughts of injuring himself or others, but there was no imminent threat at the current time.  He was not currently having suicidal ideation, but this had been around in the past.  The prognosis was poor because the Veteran was described as resistant to the idea of medication treatment for his PTSD symptoms.  

In view of the foregoing, the Board finds that the criteria for a 100 percent rating for the Veteran's psychiatric disorder are not met.  There is no showing that the Veteran is totally impaired by reason of his service-connected psychiatric impairment.  There is no question that he has serious and significant ongoing problems with various symptoms, including depression, anxiety, nightmares, and social isolation, but he has been described as able to function.  At the time of the most recent examination accorded him by VA the examiner stated that despite difficulty in establishing effective work and social relationships with few friends or leisure activities, the Veteran was still able to maintain effective family role functioning.  The Veteran clearly has significant impairment attributable to his service-connected psychiatric disorder, and this was reflected by the assignment of a 70 percent rating.  However, the medical evidence of record does not indicate the presence of a symptom picture associated with a 100 percent schedular rating.  This includes gross impairment of thought processes and communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, independent inability to perform functions of daily living, disorientation to time or place, and memory loss.  An individual need not show the presence of each and every one of these symptom combinations, but the medical evidence for the past several years does not show the presence of symptoms that would warrant a 100 percent schedular rating.  Additionally, the GAF scores the Veteran has been provided in the past few years include scores of 50 and 60, with neither score being indicative of someone experiencing total social and occupational impairment.  

Enucleation of the Left Eye With Diabetic Retinopathy of the Right Eye

The disability evaluation for the Veteran's eye disability was recently increased from 60 percent to 70 percent disabling.  A 70 percent evaluation is assignable when there is impairment of visual acuity in one eye of 20/200 while there is anatomical loss of the other eye.  Higher ratings are potentially assignable and the case is, therefore, still under appellate review.  An 80 percent evaluation is assignable when there is impairment of visual acuity in the other eye of 15/200.  A 90 percent evaluation is warranted when there is impairment of visual acuity in the other eye of 10/200.  A 100 percent evaluation is assignable when there is impairment of visual acuity in the other eye of 5/200.  38 C.F.R. § 4.79, Diagnostic Code 6063 (2010).  

In the alternative, a 100 percent schedular evaluation is assignable for anatomical loss of both eyes or blindness in both eyes, having only light perception.  38 C.F.R. § 4.79, Codes 6061, 6062 (2010).

In the alternative, a 100 percent evaluation is assignable for concentric contraction of the visual field, bilaterally, with remaining field of 5 degrees.  38 C.F.R. § 4.79, Code 6080.

The Board is aware that the Veteran sustained a shell fragment wound to the left eye, resulting in extensive damage, during his active service.  He underwent enucleation of the left eye and since that time has had multiple residuals stemming from the left eye injury, including psychiatric difficulty with brain trauma, a left orbital disfiguring scar and bony defect and headaches, all of which are separately service connected, and the anatomical loss of the left eye.  This loss requires the use of a prosthesis.  

In the late 1980's, the Veteran developed retinopathy of the right eye secondary to the service-connected diabetes.  This further impaired his vision.  Various VA evaluations in the 1990's and 2000's, as well as private treatment visits, showed corrected visual acuity of between 20/20 and 20/80 and contraction of the visual field to between 8.75 and 31 degrees.  At the time of July 2007 VA examination, the examiner described the vision loss and the visual field loss as severe in degree.

At the time of VA examination in May 2008, severe visual field loss was demonstrated.  During that examination at the time of a private visit in October 2008, notation was made of further worsening of the Veteran's vision.  At the time of those visits in 2008, the Veteran had corrected visual acuity of 20/200.

At the time of a visual acuity test conducted for official purposes in early January 2009, with notation that the left eye was a prosthetic, it was stated that vision with glasses in the right eye was 20/50.  It was noted the Veteran could visually move about the office without any help.  This degree of impaired vision does not equate to a higher rating than the 70 percent evaluation now in effect.

In view of this finding the Board finds that a higher rating than 70 percent for the Veteran's loss of the left eye is not warranted under any potentially applicable provision of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative.  




Conjunctivitis of the Left Eye

The conjunctivitis of the Veteran's eye has been rated under Diagnostic Code 6018.  Under that code, a 10 percent rating is warranted when there is active conjunctivitis with objective symptoms.  The 10 percent rating is the maximum available under that code.  38 C.F.R. § 4.79, Code 6018.

A 30 percent rating is warranted under Code 6017 for trachomatous conjunctivitis which is active, with evaluation to be based on visual impairment.  A 30 percent rating may also be assigned under that code when the conjunctivitis is inactive, with evaluation based on residuals, such as visual impairment and disfigurement.  38 C.F.R. § 4.79, Code 6017.  

The Board acknowledges that the Rating Schedule for rating disabilities of the eye was amended effective December 10, 2008; however, such amendments are only applicable to claims filed on or after December 10, 2008.  See 73 Fed. Reg. 66,543 (November 10, 2008).

In this case, a private physician stated in April 2006 that the Veteran had chronic conjunctivitis secondary to the prosthesis involving the left eye.  An undated letter from the physician is to the same effect.  Following VA examination in October 2006, notation was made of chronic conjunctivitis due to the left eye prosthesis.  An assessment was made of chronic conjunctivitis due to the left eye prosthesis.  

Accordingly, a 10 percent evaluation was assigned, under Code 6018.  A higher evaluation would be based on visual impairment.  However, visual impairment, as noted above, is rated separately under the service-connected condition of enucleation involving the left eye.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  The Court has held that a Veteran may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a Veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

Thus, in order to warrant a rating in excess of 10 percent for conjunctivitis, the rating would be based on visual field impairment and that is already a service-connected disability.  In the Veteran's particular case, a 10 percent evaluation is therefore the maximum available under Code 6018 for his conjunctivitis.  

With regard to each of the service-connected disabilities at issue, the Board finds there is no evidence of exceptional or unusual circumstances to warrant referring the case for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2010).  See also, Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran has not been employed for a number of years and the combined disability evaluation for his various service-connected disabilities is already 100 percent.  The Veteran has not required frequent hospitalizations and there is no other evidence of any exceptional or unusual circumstances to suggest that he is inadequately compensated for his disabilities by the regular criteria set forth in the Rating Schedule.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The record reflects the Veteran has not required frequent hospitalizations for his disabilities and the manifestations of the disabilities are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from each disability in question would be in excess of those contemplated by the assigned ratings.  Accordingly, the Board has determined that referral of the case for extraschedular consideration for any of the disabilities at issue is not in order.




ORDER

Service connection for scleroderma is allowed.  To this extent, the appeal is granted.

A disability rating in excess of 70 percent for a chronic acquired psychiatric disability is denied.  To this extent, the appeal is denied.

A disability rating in excess of 70 percent for enucleation of the left eye, with diabetic retinopathy of the right eye, is denied.  To this extent, the appeal is also denied.  

A disability rating in excess of 10 percent for conjunctivitis of the left eye secondary to prosthesis is denied.  To this extent, the appeal is denied.


REMAND

With regard to the claim for a disability rating in excess of 10 percent for a right knee disability, a more current examination of the knee is in order.  Additionally, in light of the allowance of service connection for scleroderma, consideration should be given to the impact of the scleroderma in rating it as well as rating the knee disability.   As noted by the VA examiner at the time of examination of the Veteran in July of 2009, the scleroderma was affecting the Veteran's ability to bend his knees.

Accordingly, this portion of the case is REMANDED for the following:

1.  The Veteran should be accorded an examination by a physician knowledgeable in orthopedics for the purpose of determining the current nature and extent of impairment attributable to his right knee disability.  All examination findings should be set forth, and any X-ray studies or other appropriate testing are authorized.  The examiner should make specific reference to whether the knee is stable or not and should opine as to the degree of impairment attributable to the knee symptoms.

2.  Thereafter, VA should readjudicate the claim for a higher rating for the Veteran's right knee disability.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued and the Veteran and his representative should be provided with an opportunity for response.  

The purpose of this REMAND is to afford due process.  The Board does not intimate any opinion, either favorable or unfavorable, as to any final outcome warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                        ____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


